DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed Mar. 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, Chowhan et al., the Handbook of Pharmaceutical Excipients, Mullins et al., Mullins et al., O’Driscoll and Susina et al. have been placed in the application file, but the information referred to therein has not been fully considered, since the references were not legible. Furthermore, a copy of Kondritzer et al. was not submitted. Applicant is required to provide copies of the missing references to be considered by the examiner.
The information disclosure statement filed Mar. 10, 2021 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c).  Although it has been placed in the application file, Miyazaki (NPL 036) has been lined through because the document is in a non-English language; the information referred to therein has not been fully considered.


Withdrawn Claim Rejections
The rejection of claims 1, 3, 4, 7, 9-26 and 33-35 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is hereby withdrawn in view of the amendments filed on Mar. 8, 2021.
The rejections of claims 1, 3-4, 7, 9-26 and 33-35 under 35 U.S.C. 103 as being unpatentable over Berry (US 7,691,099; published: Jan. 31, 2008; in IDS dated: Dec. 14, 2017), in view of Stein et al. (US 2015/0038473; published: Feb. 5, 2014; of record) and Li et al. (US 2014/0343030; published: Nov. 20, 2014; of record) are hereby withdrawn in view of the Remarks and Declaration filed on Mar. 8, 2021.
	
Oath/Declaration
The 1.132 Declaration filed on Nov. 30, 2020 was considered and persuasive to overcome the previous claim rejections under 35 U.S.C 103(a) in view of the claim amendments filed on Mar. 8, 2021 and the Examiner’s amendments herein.  See below, “Reasons for Allowance”, for further discussion.

Election/Restrictions
Claims 1, 3-4, 7, 9-19, 23-26 and 33-35 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-32, directed to the process of making or using an allowable product, previously withdrawn from are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Mar. 6, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephanie Gonzales on Mar. 12, 2021.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 2, “20” is replaced with “1”.

Claim 19. In lines 2-4, the phrase “less than 10% of H2O, less than 8% of H2O, less than 6% of H2O, less than 5% of H2O, less than 4% of H2O, less than 3% of H2O, less than 2% of H2O, less than 1% of H2O, less than 0.5% of H2O, less than 0.1% of H2O, or 0% of H2O” is replaced with “less than 10 wt.% of H2O, less than 8 wt.% of H2O, less than 6 wt.% of H2O, less than 5 wt.% of H2O, less than 4 wt.% of H2O, less than 3 wt.% of H2O, less than 2 wt.% of H2O, less than 1 wt.% of H2O, less than 0.5 wt.% of H2O, less than 0.1 wt.% of H2O, or 0 wt.% of H2O”.
Claims 20-22 is canceled.
Claim 34. In line 1, “5” is replaced with “1”.
Claim 35. In line 2, the word “an” is replaced with “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Berry (US 7,691,099; of record), teach a deuterated ocular solutions for LTK and other surgical eye procedures (Title). Berry teaches a deuterated ocular solution comprising deuterated water and one or more ocular drugs such as proparacaine (i.e., 0% H2O) (Abstract).
The prior art is free of any teaching or suggestion of a composition comprising deuterated water in combination with pilocarpine and furthermore, the prior art does not teach that pilocarpine (0.001-1 wt%) containing composition has increased stability .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617